DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao, et al. (“A 2D Barcode-Based Mobile Payment System”, published in the 2009 Third International Conference on Multimedia and Ubiquitous Engineering, herein Gao).1 2	Regarding claims 1 and 10, Gao teaches a computer-implemented method, comprising: 	receiving a uniform resource locator (URL) from a first service institution, wherein the URL is sent by a mobile device and obtained by the mobile device from scanning a two- dimensional (2D) code provided by a service provider (page 323, Section 3, Step #2); 	parsing the URL to identify one or more data elements including a service network identifier corresponding to a service network, a service institution identifier corresponding to a second service institution that issued the 2D code, and a payload including a service object identifier corresponding to a service object of the service network (page 323, Section 3, Step #5); 	sending the one or more data elements to the second service institution based on the service institution identifier (page 323, Section 3, Step #6); 	receiving service information associated with the service object from the second service institution based on the service object identifier (page 323, Section 3, Step #7); and 	sending the service information to the first service institution for presenting on the mobile device (page 323, Section 3, Step #9).	Regarding claim 2, Gao teaches receiving a service request from the first service institution if the service information matches the service provider that provides the 2D code (page 323, Section 3, Step #8); and	sending the service request to the second service institution for processing a service (page 323, Section 3, Step #9).	Regarding claim 3, Gao teaches receiving a service processing result from the second service institution after sending the service request; and sending the service processing result to the first service institution (page 323, Section 3, Step #9).	Regarding claims 4 and 11, Gao teaches the one or more data elements further include at least one of a domain name, a version number of the service network, a service type identifier that identifies a service type (page 323, Section 3, Step #6: an invoice), or one or more key-value pairs that identify one or more add-ons to a service to be processed.	Regarding claims 5 and 12, Gao teaches the one or more data elements are in digital format or text format (page 323, Section 3, Step #6: an invoice).	Regarding claims 6 and 13, Gao teaches the one or more add-ons to the service to be processed includes at least one of a loyalty number, voucher information, coupon information, lucky drawing information, a global positioning system (GPS) location, a table number, or a seat number (page 323, Section 3, Step #6: an invoice).	Regarding claims 7 and 14, Gao teaches the service information includes at least one of service provider information or order information (page 323, Section 3, Step #6: an invoice).	Regarding claim 8, Gao teaches the service provider information includes at least one of a service provider name, a service provider type, a country code, a zip code, a service provider address, order information, one or more supported languages, or one or more supported currencies (page 323, Section 3, Step #6: an invoice); and 	wherein the order information includes at least one of a transaction amount, a transaction currency, an order identifier, or an order description (page 323, Section 3, Step #6: an invoice).
Allowable Subject Matter
Claims 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This is also dependent on resolution of the double patenting rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,891,457 (herein the ‘457 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to and cover the same subject matter.	For example, both the instant claims and claim 1 of the ‘457 patent recite receiving a URL, parsing the URL, sending data elements, receiving service information, and sending the service information. The remaining dependent claims also recite similar and corresponding subject matter. As a result, the claims of the ‘457 patent anticipate the current claims or render them obvious.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,062,107 (herein the ‘107 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to and cover the same subject matter.	For example, both the instant claims and claim 1 of the ‘107 patent recite receiving a URL, parsing the URL, sending data elements, receiving service information, and sending the service information. The remaining dependent claims also recite similar and corresponding subject matter. As a result, the claims of the ‘107 patent anticipate the current claims or render them obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 As cited in Applicant’s IDS dated 7/20/21. See also Other Reference dated 7/20/21. A copy of this reference is also attached to this Office Action.
        2 In addition to the cited portions, please see also the associated figures.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.